Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 1/9/23.  Claim(s) 2, 5-11, 13, 21-24, and 27 are cancelled.  Claim(s) 1, 3, 4, 12, 14-20, 25, 26, and 28-30 are pending. Claim(s) 28 and 29 have been withdrawn.  Claim(s) 1, 3, 4, 12, 14-20, 25, 26, and 30 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to double patenting rejection 8,354,549 B2, 8,541,608 B2, 10,039,737 B2, and 10,894,087 B2 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 3, 4, 12, 14-20, 25, 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,354,549 B2 in view of Fontana et al. (WO 2007/065869 A1; of record).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds such as the one exemplified below; i.e. a polymeric prodrug conjugate of a deuterated docetaxel with a glycine linker.  The exemplified compound has several deuterium atoms, however in some instances the broad claim(s) requires none or as few as one to satisfy the instant claim elements. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent discloses methods of making polymeric prodrug conjugates of docetaxel with a glycine linker.  Looking to the specification for definition of this conjugate the following molecule is exemplified in column 19.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to the deuteration, the natural abundance of deuterium incorporation would have necessarily provided several different mono-deuterio isomers that anticipate the instantly claimed compounds; e.g. mono-deuterio analogs of the instant compound shown above.
Further, Fontana et al. discloses that docetaxel is extensively metabolized via the oxidation of the tert-butyl moiety in the C-13 side chain, and that the replacement of hydrogen with deuterium in the tert-butyl moiety can alter and significantly improve the pharmacological profile (see particularly pg. 6, lines 15-20).  Fontana et al. discloses [tert-butyl-2H9]docetaxel in a pharmaceutically acceptable composition (shown below; see particularly claim 10), which can be used in the treatment of cancer (see, for example, Pg. 2, lines 25-28) as a solution for this issue.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The natural abundance of deuterium in the synthesis of the patented compounds would have anticipated the instant compounds, and, moreover, the addition of deuterium to taxoteres to improve their properties was known in the prior art.  Based on .

Response to Arguments
The Applicant argues “The Examiner has already indicated the present claims are patentably distinct from claims to a method of making conjugates as claimed in the '549 patent … Although the provisions of 35 U.S.C. § 121 do not apply, the statement in the Office Action is evidence that the present claims are independent and distinct from claims 1-25 of the '549 patent.”
This is not found persuasive.  While the claims were deemed independent and distinct, that does not make them, de facto, non-obvious variants.
The Applicant argues “Claims 1-25 of the '549 patent are directed to a method for covalently attaching a polyethylene glycol polymer to docetaxel … the claims of the '549 patent are directed to a different statutory class than the present claims. Specifically, claims 1-25 of the '549 patent are directed to a method for covalently attaching a polyethylene glycol polymer to docetaxel. In contrast, the present claims are directed to conjugates and a composition comprising the conjugates.”
This is not persuasive.  The instant claims are drawn to compounds and the relevant obviousness analysis is if the instant compounds are obvious in light of the patented claims.  If the patented claims use compounds that anticipate or make obvious the instant compounds than those claims necessarily make the instant claims obvious regardless of the additional limitations drawn to the method steps, much like a prior art reference would in a 103 analysis.

This is not found persuasive.  As stated above, the relevant factors are whether or not the instant claims would have been obvious, and as the instant claims are drawn to a composition the method of manufacture (either in the instant case or in the patented claims) is not relevant.

Claims 1, 3, 4, 12, 14-20, 25, 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,541,608 B2 in view of Fontana et al. (WO 2007/065869 A1; of record).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds such as the one exemplified below; i.e. a polymeric prodrug conjugate of a deuterated docetaxel with a glycine linker.  The exemplified compound has several deuterium atoms, however in some instances the broad claim(s) requires none or as few as one to satisfy the instant claim elements. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent discloses methods of making polymeric prodrug conjugates of taxanes with a glycine linker.  Looking to the specification for definition of this conjugate the following molecule is exemplified in column 19.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With respect to the deuteration, the natural abundance of deuterium incorporation would have necessarily provided several mono-deuterio isomers that anticipate the instantly claimed compounds; e.g. mono-deuterio analogs of the instant compound shown above.
Further, Fontana et al. discloses that docetaxel is extensively metabolized via the oxidation of the tert-butyl moiety in the C-13 side chain, and that the replacement of hydrogen with deuterium in the tert-butyl moiety can alter and significantly improve the pharmacological profile (see particularly pg. 6, lines 15-20).  Fontana et al. discloses tert-butyl-2H9]docetaxel in a pharmaceutically acceptable composition (shown below; see particularly claim 10), which can be used in the treatment of cancer (see, for example, Pg. 2, lines 25-28) as a solution for this issue.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The natural abundance of deuterium in the synthesis of the patented compounds would have anticipated the instant compounds, and, moreover, the addition of deuterium to taxoteres such as docetaxel to improve their properties was known in the prior art.  Based on the patent claims, and what was known in the art, one of ordinary skill would have made the instant compounds.

Response to Arguments
The arguments from Applicant are similar to the arguments presented for the rejection over the '549 patent.
For example, the Applicant argues that the present claims are patentably distinct from claims to a method of making conjugates as claimed in the ‘608 patent and that this stated in a prior Office Action is evidence that the present claims are independent and distinct.
This is not found persuasive.  As before, while the claims were deemed independent and distinct, that does not make them, de facto, non-obvious variants.

This is not persuasive.  As stated previously the relevant analysis is if the instant compounds are obvious in light of the patented claims.  If the patented claims use compounds that anticipate or make obvious the instant compounds than those claims necessarily make the instant claims obvious regardless of the additional limitations drawn to the method steps, much like prior art reference would.
The Applicant argues that instant and patented compositions can be prepared by independent methods.
This is not found persuasive.  As stated above, the relevant factors are whether or not the instant claims would have been obvious, not how they were, or were not, made.

Claims 1, 3, 4, 12, 14-20, 25, 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,039,737 B2 in view of Fontana et al. (WO 2007/065869 A1; of record).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds such as the one exemplified below; i.e. a polymeric prodrug conjugate of a deuterated docetaxel with a glycine linker.  The exemplified compound has several deuterium atoms, however in some instances the broad claim(s) requires none or as few as one to satisfy the instant claim elements. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent discloses polymeric prodrug conjugates of docetaxel with a glycine linker, such as the one shown below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

With respect to the deuteration, the natural abundance of deuterium incorporation would have necessarily provided several different mono-deuterio isomers that anticipate the instantly claimed compounds; e.g. mono-deuterio analogs of the instant compound shown above.
Further, Fontana et al. discloses that docetaxel is extensively metabolized via the oxidation of the tert-butyl moiety in the C-13 side chain, and that the replacement of tert-butyl moiety can alter and significantly improve the pharmacological profile (see particularly pg. 6, lines 15-20).  Fontana et al. discloses [tert-butyl-2H9]docetaxel in a pharmaceutically acceptable composition (shown below; see particularly claim 10), which can be used in the treatment of cancer (see, for example, Pg. 2, lines 25-28) as a solution for this issue.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The natural abundance of deuterium in the synthesis of the patented compounds would have anticipated the instant compounds, and, moreover, the addition of deuterium to taxoteres such as docetaxel to improve their properties was known in the prior art.  Based on the patent claims, and what was known in the art, one of ordinary skill would have made the instant compounds.

Response to Arguments
The Applicant argues “A person of ordinary skill in the art (POSA) would not reasonably modify the 4-Arm-PEG20K-CM-GL Y-Docetaxel or the 4-Arm-PEG10K-CM-GLY-Docetaxe of claim 1 of the '737 patent to arrive at the conjugates as presently claimed … in each of the claimed conjugates [of the '737 patent], docetaxel is absent a fluorine, a deuterium or a trifluoromethoxy substituent at any position as recited in the Applicant's claims. Nor would one of ordinary skill in the art have any reason for modifying docetaxel, nor suggest a particular position on the docetaxel molecule for 
This is not found persuasive.  It is not reasonable to make a hydrogen-bearing compound without having a low level of deuterium incorporation.  Even if, arguendo, the patent was exquisitely clear that they claims only covered the hydrogen bearing compounds, the synthesis and use thereof would have necessarily produced some of the deuterated compounds; whether or not they were covered by the patent.
The Applicant argues “Fontana describes docetaxel derivatives where one or more of the hydrogen atoms of the tert-butyl group are replaced with deuterium. Fontana describes this modification mainly to allow for their use as an internal standard in analytical methods (page 2, lines 1-4). A POSA would understand that modification of the PEGylation of a deuterated docetaxel with a multi-arm PEG could likely interfere with such use as the deuterated docetaxel would need to be released from the PEG polymer before derivatives and metabolites could be used for comparison in an analytical method. Thus, PEGylation of the deuterated docetaxel of Fontana would likely result in a molecule that is inoperative for its use as an internal standard, for which the compound of Fontana provides to solve "a considerable need" (see page 2, lines 1-4). Nor would one skilled in the art reasonably modify the PEGylated docetaxel of as claimed with deuterium in the terl-butyl moiety of docetaxel for therapeutic use. The 
This is not found persuasive.  In the instant case, Fontana et al. is not necessary to make, for example, instant claim 1 obvious/anticipated, so said reference is not necessary for a basic prima facie case of double patenting.  Additionally, while one aspect of the disclosure of Fontana et al. is generally drawn to an analytical standard, it is also very clear that the use is drawn to their use in the treatment and it is clearly stated that the “object of the present invention is to provide a deuterated docetaxel derivative with an improved pharmacological profile” (see, for example, pg. 2, lines 16-24).
Separate from this specific and clear support from the cited prior art the Applicant has opined that one of skill would understand that modification of the PEGylation of a deuterated docetaxel with a multi-arm PEG could likely interfere, but has provided no tangible support for this.  The patent and the prior art both clearly show the benefits of deuterated docetaxel and PEGylation of docetaxel, and without some sort of teaching to the contrary it is not reasonable to simply contradict this without support.  A prima facie case has been established, it is not acceptable to take arguments from counsel in lieu of data.

This is not found persuasive.  Initially, the assessment that it would be possible infringe some of the aspects of the instant claims but not the patented claims and/or vice versa is germane in cases of statutory double patenting, which is not the case here.  If, for example, claims of the '737 patent could be infringed by an example without infringing the present claims and vice versa, but claims of both could be infringed with a different example then double patenting is an issue that precludes patentability.
Further, as stated above, the synthesis and use of the compounds of the patent would have necessarily generated deuterated analogs based on the natural abundance of deuterium, thus anticipating instant claim 1.

Claims 1, 3, 4, 12, 14-20, 25, 26, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,894,087 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to polymeric prodrug conjugates of a substituted docetaxel with a glycine linker.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Response to Arguments
As an initial point, the Examiner believes that the Applicant has misunderstood the rejection.  The rejection of record is anticipatory, not obviousness-based, and has no secondary reference.  The disclosed compound meets the limitations of the instant claims without modification.
The Applicant also argues, at some length, that the patent claims do not have a fluorine, a deuterium or a trifluoromethoxy substituent, however these are not required by the instant claims.  While it is true than a number of examples and sub-genera of the instantly claimed compounds do utilize these moieties, there are others which do not.  As cited in instant claim 1 and repeated by the Applicant:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
neither R1 nor R2 as H, therefore the rest of the proviso is irrelevant.  In other words, the instant compound can be, and is, properly anticipated by a compound with no fluorine, deuterium or trifluoromethoxy substituents.
The Applicant argues “The compound indicated by the Examiner includes -CH3 at each of the R1 and R2 positions and tert-butyl at the R3 positions of the present claims (see dashed boxes above). In short, the cabazitaxel moiety is absent a fluorine, a deuterium or a trifluoromethoxy substituent at any position as recited in the Applicant's claims and, therefore, cannot anticipate the presently claimed conjugates. Nor would one of ordinary skill in the art have any reason for modifying cabazitaxel, nor suggest a particular position on the cabazitaxel molecule for making any of the claimed substitutions at any position.”
This is not found persuasive.  As stated above, the cited compound has R1 and R2 as CH3, therefore the tert-butoxy group does not need to be further substituted to anticipate the instant claims.
The Applicant then comments “For the sake of argument, we turn now to the secondary reference, even though there is absolutely nothing in the '087 patent claims that is suggestive of forming a fluoro-derivative, trifluoromethoxy group, or deuterium modified cabazitaxel in the first place, and any assertion to the contrary is simply without merit.”
This is not found persuasive as there is no secondary reference as none is needed.

Conclusion
Claim(s) 2, 5-11, 13, 21-24, and 27 are cancelled.  Claim(s) 28 and 29 have been withdrawn.  Claim(s) 1, 3, 4, 12, 14-20, 25, 26, and 30 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627